COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Stuart Wilson and Frida Wilson v. Jeremiah Magaro, Individually and
                          Chase Drywall Ltd.

Appellate case number:    01-12-00952-CV

Trial court case number: 2012-07300

Trial court:              157th District Court of Harris County

      Appellants’ Motion for Leave to File Appellants’ Supplemental Brief is GRANTED. It is
so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: __June 25, 2013____________________